Citation Nr: 0708882	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected arteriosclerotic heart disease 
with angina.  

2.  Entitlement to a compensable disability evaluation for 
polyarthralgia of unknown etiology.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

In June 2002, the veteran filed a claim for service 
connection for arthritis of the joints and back.  The RO 
deferred making a decision on this claim in an August 2002 
rating decision.  The February 2003 rating decision 
recharacterized the issue as "Evaluation of polyarthralgia 
of unknown etiology, claimed as arthritis of the joints and 
back causing pain, swelling and numbness."  The RO did not, 
however, adjudicate the merits of the veteran's claim for 
service connection for arthritis.  The June 2002 claim for 
service connection for arthritis of the joints and back is 
referred to the RO for appropriate action.


REMAND

The veteran contends that his service-connected heart disease 
merits an increased rating because he suffers from shortness 
of breath with activity and pain with exertion.  He also 
asserts that his heart will occasionally skip beats and that 
he has had multiple heart attacks.  He reports that he sees 
Dr. Capone every six months for an electrocardiogram (EKG) 
and check up.  See October 2002 and March 2003 notices of 
disagreement (NODs); July 2004 VA Form 9; July 2006 hearing 
transcript.  The most recent record from Dr. Capone, however, 
is dated April 2004.  

Service connection for arteriosclerotic heart disease with 
angina was granted with a 10 percent rating pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7005.  See August 2002 
rating decision.  This diagnostic code provides ratings 
ranging from 10 to 100 percent for arteriosclerotic heart 
disease (coronary artery disease).  A pertinent rating 
criterion is the metabolic equivalent (MET).  In granting 
service connection, the RO noted that the examiner who 
performed a July 2002 compensation and pension (C&P) heart 
examination would be asked to review the evidence and furnish 
an estimated MET level, as this had not been done during the 
examination.  

A review of the evidence of record reveals that the RO never 
made this request of the VA examiner, and private medical 
records from the veteran's cardiologist do not contain any 
indication that METs testing was conducted.  As such, and due 
to the fact that the VA examination is now over four years 
old, fundamental fairness to the veteran warrants a 
contemporaneous VA examination that takes into account the 
rating criteria utilized in evaluating his service connected 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  

Service connection for polyarthralgia of unknown etiology was 
originally granted with a noncompensable evaluation by rating 
decision dated July 1971.  The RO did not assign a specific 
diagnostic code, choosing instead to assign the analogous 
rating of 5099.  Since a January 1983 rating decision, the 
noncompensable evaluation has been assigned using Diagnostic 
Code 5099-5003.  Diagnostic Code 5003 provides the criteria 
for degenerative arthritis.  As noted above, the veteran 
filed a claim in June 2002 for service connection for 
arthritis of the joints and back, which the RO has not yet 
adjudicated.  

Arthralgia and arthritis are two separate disabilities.  See 
Hayes v. Brown, 9 Vet. App. 67, 70 (1996) (arthralgia is pain 
in a joint); Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994) 
(arthritis is articular rheumatism or inflammation of a 
joint).  A review of the evidence of record reveals that it 
is unclear whether the veteran ever intended for his claim 
for service connection for arthritis to be interpreted as a 
claim for increased rating for his service-connected 
polyarthralgia of unknown etiology.  Nonetheless, he has 
appealed the February 2003 rating decision that continued the 
noncompensable evaluation assigned to the service-connected 
polyarthralgia of unknown etiology.

The July 2002 VA examination contains several diagnoses 
involving the joints, but does not contain a diagnosis of 
polyarthralgia.  In a November 2002 addendum, the examiner 
expressed the opinion that the veteran's degenerative joint 
disease of the cervical, thoracic, and lumbar segments of the 
spine, and of the knees, is not a manifestation of 
polyarthralgia of unknown etiology.  Although the July 2002 
examination contains findings involving the spine, shoulders, 
wrists, fingers, and knees, it does not indicate what 
disabling effects, if any, are due to the service connected 
polyarthralgia.  When it is not possible to separate the 
effects of service- and nonservice-connected conditions, the 
doctrine of reasonable doubt dictates that the veteran's 
disability be attributed to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If the 
examiner cannot differentiate between the effects of the 
service-connected and non-service-connected disabilities, the 
veteran should be rated on the disabling manifestations that 
cannot be differentiated.  Another examination is needed to 
determine if the effects of the service-connected and non-
service-connected disabilities can be identified.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request the veteran's authorization 
and consent for the release of records 
from Dr. Capone since April 2004.  Obtain 
the records if authorization is given.

2.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
arteriosclerotic heart disease with 
angina.  The veteran's claims folder 
should be available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

3.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
polyarthralgia.  The veteran's claims 
folder should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should indicate 
what disabling effects are due to the 
polyarthralgia.  If the disabling effects 
of service- and nonservice-connected 
conditions cannot be differentiated, the 
examiner should so indicate.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




